Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.
2.          Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted August 6, 2021 and September 17, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claims recite a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving a computing job for determining one or more value for the building management system, determining available computational resources for the plurality of building management system nodes; generating an objective function for the plurality of building management system nodes…, optimizing the objective function to select a second of the plurality of building management nodes, and sending the computing job to the second building management node, which is a method of organizing human activity (fundamental economic principles or practices including hedging, insurance, mitigating risk), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of determining available computational resources for the plurality of building management system nodes; generating an objective function for the plurality of building management system nodes…, optimizing the objective function to select a second of the plurality of building management nodes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, computer readable medium and machine instructions, using the processor to perform receiving, generating, optimizing, and sending steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, generating, optimizing, and sending steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “receiving, by the first building management system node, a computing job… and sending, by the first building management system node, the computing job to the second building management system node”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 

           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in paras [0275] and [0577] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a 
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receiving, by the first building management system node, a computing job… and sending, by the first building management system node, the computing job to the second building management system node” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receiving, by the first building management system node, a computing job… and sending, by the first building management system node, the computing job to the second building management system node” do not providing any improvements to the computer functionality, improvements to the network/network interface, they are just merely used for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receiving, by the first building management system node, a computing job… and sending, by the first building management system node, the computing job to the second building management system node” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receiving, by the first building management system node, a computing job… and sending, by the first building management system node, the computing job to the second building management system node”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
         Regarding independent claims 10 and 18, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 10 directed to a system, independent 18 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




  Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.     Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenzel et al. (hereinafter Wenzel, US 2015/0316946).
            Regarding to claim 1, Wenzel discloses a method for allocating computing jobs among a plurality of nodes of a building management system of a building, the method comprising:
           receiving, by a first building management system node, a computing job for determining one or more values for the building management system, the computing job including one or more executable instructions that determine the one or more value (figure 11 and para [0166], Referring now to FIG. 11, a flowchart of a process 1100 for optimizing cost in a central plant is shown, according to an exemplary embodiment. In various implementations, process 1100 may be performed by central plant controller 102 or planning tool 902. The central plant may include a plurality of subplants (e.g., subplants 12-22) configured to serve the energy loads of a building or campus. The central plant may be an actual plant (e.g., central plant 10) or a simulated central plant including a plurality of simulated subplants; paras [0167-0170], receiving load prediction data and utility rate data (step 1102). The load prediction data may include predicted or planned thermal energy loads for a building or campus for each time step k (e.g., k=1 . . . n) of an optimization period);
          determining, the first building management system node, available computational resources for the plurality of building management system nodes (para [0036], The high level optimization module may receive or generate subplant curves for each of the subplants. A subplant curve defines the resource consumption of a subplant as a function of the load produced by the subplant. The subplant curves may be generated by a low level optimization module or by the high level optimization module based on operating data points received from the low level optimization module. The high level optimization module may use the subplant curves to constrain the resource consumption of each subplant to a value along the corresponding subplant curve (e.g., based on the load produced by the subplant); para [0069], In the cascaded optimization process, high level optimization module 130 performs a subplant level optimization that determines an optimal distribution of thermal energy loads across subplants 12-22 for each time step in the prediction window in order to minimize the cost of energy consumed by subplants 12-22);
          generating, by the first building management system node, an objective function for the plurality of building management system nodes, wherein the objective function indicates a cost for determining, by each of the plurality of building management system nodes, the one or more values (paras [0171-0177], generating an objective function that expresses a total monetary cost of operating the central plant as a function of the utility rate data and an amount of resources consumed by the central plant (step 1104)... the objective function is a high level cost function J.sub.HL for the central plant. The high level cost function J.sub.HL may represent the sum of the monetary costs of each utility consumed by the central plant for the duration of the optimization period);
         optimizing, by the first building management system node, the objective function to select a second building management system node of the plurality of building management system nodes for determining the one or more values by performing the one or more executable instructions, wherein optimizing the objective function selects the second building management system node based on the cost and the available computational resources (paras [0190-0191], optimizing the objective function over an optimization period subject to a set of constraints to determine an optimal distribution of energy loads over multiple groups of central plant equipment (step 1110). The set of constraints may include the inequality constraints and the equality constraints formulated in steps 1104, 1106, and/or 1108. Optimizing the objective function may include determining an optimal decision matrix x* that minimizes the cost function c.sup.Tx. The optimal decision matrix x* may correspond to the optimal decisions .theta..sub.HL* (for each time step k within an optimization period) that minimize the high level cost function J.sub.HL, as described with reference to FIG. 3); and
          sending, by the first building management system node, the computing job to the second building management system node causing the second building management system node to perform the one or more executable instructions (para [0192], using the optimal distribution of energy loads to determine optimal operating statuses for individual devices of the central plant equipment (step 1112), … step 1112 is performed by low level optimization module 132, as described with reference to FIGS. 2-4…step 1112 is performed for each of the plurality of subplants).
          Regarding to claim 2, Wenzel discloses the method of Claim 1, wherein one or more of the plurality of building management system nodes controls building equipment associated with the building to control an environmental condition of the building based on the one or more values determined by the second building management system node (para [0193]. Step 1112 may include determining which devices of each subplant to use and/or the operating setpoints for such devices that will achieve the subplant load setpoint while minimizing energy consumption).
           Regarding to claim 3, Wenzel discloses the method of Claim 1, further comprising sending, by the second building management system node, the one or more values, to the first building management system node in response to generating, by the second building management system node, the one or more values (para [0053], Communications interface 104 may be a network interface configured to facilitate electronic data communications between central plant controller 102 and various external systems or devices (e.g., BAS 108, subplants 12-22, etc.). For example, central plant controller 102 may receive information from BAS 108 indicating one or more measured states of the controlled building (e.g., temperature, humidity, electric loads, etc.) and one or more states of subplants 12-22 (e.g., equipment status, power consumption, equipment availability, etc.).
           Regarding to claim 4, Wenzel discloses the method of Claim 1, wherein the plurality of building management system nodes comprise:
 Each of subplants 12-22 is shown to include equipment 60 that can be controlled by central plant controller 102 and/or building automation system 108 to optimize the performance of central plant 10. Equipment 60 may include, for example, heating devices 30, chillers 42, heat recovery heat exchangers 36, cooling towers 48, thermal energy storage devices 52, 54, pumps 32, 44, 50, valves 34, 38, 46, and/or other devices of subplants 12-22. Individual devices of equipment 60 can be turned on or off to adjust the thermal energy load served by each of subplants 12-22); and
          one or more off-premises nodes, wherein the one or more off-premises nodes are computing devices located outside the building that are part of a cloud computing system, wherein the one or more off-premises nodes are associated with a second cost indicated by the objective function, wherein the second cost is greater than the first cost (para [0064], low level optimization module 132 may determine on/off states and/or operating setpoints for various devices of equipment 60 in order to optimize (e.g., minimize) the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant).
          Regarding to claim 5, Wenzel discloses the method of Claim 1, wherein optimizing the objective function comprises optimizing the objective function with a plurality of constraints, wherein the plurality of constraints comprises an inequality constraint comparing a criticality level for the computing job and a success probability of each of the plurality of building management system nodes, wherein optimizing the objective function FIG. 3 illustrates the cascaded optimization process performed by optimization module 128 to optimize the performance of central plant 10. In the cascaded optimization process, high level optimization module 130 performs a subplant level optimization that determines an optimal distribution of thermal energy loads across subplants 12-22 for each time step in the prediction window in order to minimize the cost of energy consumed by subplants 12-22. Low level optimization module 132 performs an equipment level optimization that determines how to best run each subplant at the subplant load setpoint determined by high level optimization module 130).
         Regarding to claim 6, Wenzel discloses the method of Claim 1, wherein optimizing the objective function comprises optimizing the objective function with a plurality of constraints, wherein the plurality of constraints comprises an equality constraint causing the optimization of the objective function to select only one node of the plurality of building management system nodes, the second  building management system node (para [0031], the central plant optimization is a cascaded optimization process including a high level optimization and a low level optimization. The high level optimization may determine an optimal distribution of energy loads across the various subplants. For example, the high level optimization may determine a thermal energy load to be produced by each of the subplants at each time element in an optimization period).
           Regarding to claim 7, Wenzel discloses the method of Claim 1, wherein optimizing the objective function comprises optimizing the objective function with constraints, wherein the constraints comprise an inequality constraint indicative of computing time for each of the plurality of building management system nodes, wherein The high level optimization module may receive, as an input, predicted or planned energy loads for the building or campus for each of the time elements in the optimization period. The high level optimization module may use the predicted or planned loads to formulate the constraints on the high level optimization problem (e.g., to define the matrices A and H and the vectors b and g)).
          Regarding to claim 8, Wenzel discloses the method of Claim 7, wherein the method further comprises, determining, by the first building management system node, computing times for each of the nodes based on the computing job and an indication of an amount of available resources of each of the plurality of nodes (para [0037], high level optimization module is configured to incorporate a demand charge into the high level optimization process. The demand charge is an additional charge imposed by some utility providers based on the maximum rate of resource consumption during an applicable demand charge period).
           Regarding to claim 9, Wenzel discloses the method of Claim 8, wherein the method further comprises:
          querying, by the first building management system node, the plurality of building management system nodes for the indication of the amount of available resources of each of the plurality of nodes (para 0113], Subplant curve incorporator 178 may add one or more resource consumption vectors to matrix x for each of subplants 12-22. The decision vectors added by subplant curve incorporator 178 for a given subplant may represent an amount of resource consumption for each resource consumed by the subplant (e.g., water, electricity, natural gas, etc.) at each time step k within the optimization period); and
           receiving, by the first building management system node, the indication of the amount of available resources of each of the plurality of building management system nodes from the plurality of building management system nodes (para [0144], Subplant curves 500 and 510 define the resource usage of a subplant (e.g., one of subplants 12-22) as a function of the subplant load. Each subplant curve may be specific to a particular subplant and a particular type of resource used by the subplant).
           Regarding to claims 10-17, Wenzel discloses a building management system for a building, the building management system comprising a first building management system node, wherein the first building management system node comprises a processing circuit (figure 2, a central plant controller 102) configured to perform the method as described in claims 1-2 and 4-9 above, therefore, are rejected by the same rationale.
           Claims 18-20 are written in computer readable medium and contain the same limitations found in claims (1, 5), 2 and 4 above, therefore, are rejected by the same rationale.



                                             Response to Arguments/Amendment
8.      Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive.

             I. Claim Rejections - 35 USC § 101
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
           In response to the Applicant’s arguments, the Examiner submits that, the claims recite the following limitations: receiving a computing job for determining one or more value for the building management system, the computing job including one or more executable instructions that determine the one or more values, optimizing the objective function to select a second of the plurality of building management nodes… by performing the one or more executable instructions, and sending the computing job to the second building management node…causing the second building management system node to perform the one or more executable instructions, which is a method of organizing human activity (fundamental economic principles or practices including hedging, insurance, mitigating risk), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of determining available computational resources for the plurality of building management system nodes; generating an objective function for the plurality of building management system nodes…, optimizing the objective function to select a second of the plurality of building management nodes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
            In response to the Applicant’s arguments, the Examiner submits that, the additional limitations ” receiving a computing job for determining one or more value for the building management system, the computing job including one or more executable instructions that determine the one or more values, optimizing the objective function to select a second of the plurality of building management nodes… by performing the one or more executable instructions, and sending the computing job to the second building management node…causing the second building management system node to perform the one or more executable instructions,”  do not amount to significantly more than the abstract idea because they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, they just merely used as general means for collecting and manipulating data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. For these reasons there is no inventive concept in the claims, and thus the claims are not patent eligible.       
“receiving, by the first building management system node, a computing job… and sending, by the first building management system node, the computing job to the second building management system node” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receiving, by the first building management system node, a computing job… and sending, by the first building management system node, the computing job to the second building management system node” do not providing any improvements to the computer functionality, improvements to the network/network interface, they are just merely used for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receiving, by the first building management system node, a computing job… and sending, by the first building management system node, the computing job to the second building management system node” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receiving, by the first building management system node, a computing job… and sending, by the first building management system node, the computing job to the second building management system node”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to the claim is not patent eligible.
              According, the 101 rejection is maintained.

             II. Claim Rejections - 35 USC § 102
              In response to the Applicant’s arguments that Wenzel does not teach the new features added to the claims “determining, the first building management system node, available computational resources for the plurality of building management system nodes”, the Examiner respectfully disagrees and submits that Wenzel described in para [0036], The high level optimization module may receive or generate subplant curves for each of the subplants. A subplant curve defines the resource consumption of a subplant as a function of the load produced by the subplant. The subplant curves may be generated by a low level optimization module or by the high level optimization module based on operating data points received from the low level optimization module. The high level optimization module may use the subplant curves to constrain the resource consumption of each subplant to a value along the corresponding subplant curve (e.g., based on the load produced by the subplant); para [0069], In the cascaded optimization process, high level optimization module 130 performs a subplant level optimization that determines an optimal distribution of thermal energy loads across subplants 12-22 for each time step in the prediction window in order to minimize the cost of energy consumed by subplants 12-22), thus in Wenzel, the system determines available computational resources for the plurality of subplants. Therefore, Wenzel teaches “determining, the first building management system node, available computational resources for the plurality of building management system nodes”, as claimed.
             In response to the Applicant’s arguments that Wenzel does not teach the new features added to the claims “receiving, by a first building management system node, a computing job for determining one or more values for the building management system, the computing job including one or more executable instructions that determine the one or more value; optimizing, by the first building management system node, the objective function to select a second building management system node of the plurality of building management system nodes for determining the one or more values by performing the one or more executable instructions, wherein optimizing the objective function selects the second building management system node based on the cost and the available computational resources; and sending, by the first building management system node, the computing job to the second building management system node causing the second building management system node to perform the one or more executable instructions, the Examiner respectfully disagrees and submits that Wenzel described in para [0054], Processor 110 may be configured to execute computer code or instructions stored in memory 112 or received from other computer readable media (e.g., CDROM, network storage, a remote server, etc.); para [0065], regarding past operating statuses, past operating setpoints, and instructions for calculating and/or implementing control parameters for subplants 12-22. Subplant control module 138 may also receive, store, and/or transmit data regarding the conditions of individual devices of equipment 60, such as operating efficiency, equipment degradation, a date since last service, a lifespan parameter, a condition grade, or other device-specific data; para [0199], program products or memory comprising machine-readable media for carrying or having machine-executable instructions or data structures stored thereon. Such machine-readable media can be any available media that can be accessed by a general purpose or special purpose computer or other machine with a processor. By way of example, such machine-readable media can comprise RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor. Combinations of the above are also included within the scope of machine-readable media. Machine-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing machines to perform a certain function or group of functions), thus, Wenzel’s system includes Machine-executable instructions to execute the steps of receiving, optimizing, and sending steps as claimed.
             Accordingly, the 102 rejection is maintained.

                                 
                                 
                                                                Conclusion
9.          Claims 1-20 are rejected.

             Wallace (US 2014/0048244) discloses controlling heating and cooling in a conditioned space utilizes a fluid circulating in a thermally conductive structure in fluid connection with a hydronic-to-air heat exchanger and a ground heat exchanger.
             Enck (US 2016/0210569) discloses systems and methods for building performance improvement.
            Steven et al. (US 2014/0330695) disclose systems and methods herein facilitate generation of energy-related revenue for an energy customer of an electricity supplier.

11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       September 29, 2021